 568DECISIONSOF NATIONAL LABOR RELATIONS BOARDFernandes Supermarkets,Inc. and Amalgamated MeatCutters and Butcher Workmen of North America,AFL-CIO and Southeast Independent EmployeesAssociation,Party to the Contract.Cases I-CA-7599 and 1-RC-11273May 14, 1973DECISION, ORDER, AND ORDER TO SHOWCAUSEBY MEMBERSFANNING, KENNEDY, AND PENELLOThe Amalgamated Meat Cutters and ButcherWorkmen of North America,AFL-CIO,' on April 8,1971, filed a charge and on April 7,1971, filed objec-tions to conduct affecting the results of the electionheld onApril 1, 1971.The Regional Director for Re-gion I on October 19, 1971, issued a report on objec-tions consolidating Objection 1 and part of Objection3 with the unfair labor practice proceeding and rec-ommending that the remaining objections be over-ruled.The Board on January21, 1972,issued aDecision and Direction adopting,pro forma,the Re-gional Director's report on objections.Based thereon,the Regional Director for Region 1 issued an orderconsolidating CasesI-RC-11273 and 1-CA-7599,complaint,and notice of hearing dated January 31,1972, alleging that Fernandes Supermarkets, Inc.,herein called Respondent,had engaged in and wasengaging in unfair labor practices within the meaningof Section 8(a)(1), (2), and(3) and Section 2(6) and (7)of the Act,and had coerced its employees in the exer-cise of the rights guaranteed by Section7 of the Act,by having continued negotiating with Southeast Inde-pendent Employees Association,'executing a con-tractwith SIEA,and implementing the contract,which contained a union-security provision, while theMeat Cutters representation petition was pending.'On February14, 1972,the Respondent filed an an-swer admitting certain allegations in the complaint,denying that the facts admitted constituted unfair la-bor practices as alleged in the complaint, and request-ing a finding and an order dismissing the complaintin Case 1-CA-7599,and a finding and an order over-ruling the remaining objections in Case 1-RC-11273.The parties to this proceeding entered into a stipu-lation of facts and jointly moved that the proceedingsbe transferred to the Board,stipulating that certaindocuments including the charge,objections to con-duct affecting the results of the election, report on1Herein referred to as Meat Cutters.2 Herein referred to as SIEA3 Retail Clerks International Association,AFL-CIO,and SIEA were al-lowed to intervene in Case I-RC-11273.objections, order directing hearing, decision and di-rection,exceptionsby the Employer to the RegionalDirector's report on objections, order consolidatingcases, complaint, and notice of hearing, and joint stip-ulationshall constitute the entire record. They furtherstipulated that they waived a hearing before an Ad-ministrative Law Judge, rulings upon motion by anAdministrative Law Judge, briefs to an Administra-tive Law Judge, and the issuance of an AdministrativeLaw Judge's Decision. On October 4, 1972, the Boardissued anOrder approving the parties' joint stipula-tion and transferring the proceeding to the Board forconsideration. Thereafter,General Counsel, SIEA,and Respondent filed briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the basis of the stipulation, the briefs, and theentirerecord in this case, the Board makes the follow-ing:FINDINGS OF FACTIBUSINESSOF THE RESPONDENTThe Respondent, a Massachusetts corporation,maintains its principal office and place of business inNorton, Massachusetts, and is engaged in the retailsale and distribution of groceries, produce, meats, andrelated products at approximately 30 stores. The par-ties stipulated, and we find, that the Respondent is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act and that it will effectu-ate the policies of the Act to assert jurisdiction herein.II.LABOR ORGANIZATIONS INVOLVED HEREINThe parties stipulated, and we find, that the Unionsare, and have been at all times material herein, labororganizations within the meaning of Section 2(5) ofthe Act.Ill.THE ALLEGED UNFAIR LABOR PRACTICESThe complaint alleges and the General Counselcontends that Respondent violated Section 8(a)(1),(2), and (3) of the Act by continuing its collective-bargaining negotiations with SIEA, executing a con-tractwith SIEA, and implementing the contractwhich contained a union-security provision, while theMeat Cutters representation petition was pending.We have decided to dismiss the complaint in itsentirety because the history of this case persuades usthat our processes have been abused by the Meat203 NLRB No. 92 FERNANDES SUPERMARKETS, INC.Cutters dilatory tactics. The Board will not counte-nance a charging party misusing the Board's processesby constantly filing and withdrawing repetitiouscharges both with and without merit, causing thecharging party's representation petition to be alter-nately held in abeyance and processed, and then par-ticipating in the election, only to refile substantiallyidentical charges after the election is lost.Early in August 1970, the Respondent and the in-cumbent Union, SIEA, pursuant to a provision intheir existing contract, began bargaining for a newcontract.On August 27, 1970, the Meat Cutters filed8(a)(1)and 8(b)(1)(A) charges alleging that the Respondentand SIEA had agreed to discriminate against agedemployees.4The Respondent and SIEA continued negotiating.On September 29, 1970, the Meat Cutters filed theinstant election petition (Case 1-RC-11273). On Sep-tember 30, 1970, the Regional Director held the peti-tion in abeyance until the August 27 charges wereresolved.On October 19, 1970, the Meat Cutters filed an8(a)(3) charge alleging that the Respondent had dis-charged an employee because of pro-Meat Cuttersactivities. The Regional Director notified the Respon-dent that the petition (Case 1-RC-11273) would beheld in abeyance until the resolution of that charge.On November 5, 1970, the Meat Cutters withdrew thecharge without prejudice.The Respondent and SIEA continued bargainingand reached an agreement on November 30, 1970.The contract was ratified by a majority of the employ-ees present and, on December 1, 1970, the contractwas executed.On December 28, 1970, the parties received theirfirst notice that a hearing for Case 1-RC-11273 wasscheduled for January 14, 1971.On January 8, 1971, the Meat Cutters filed an8(a)(2) and (3) charge alleging that the Respondentdiscriminated against employees who favored theMeat Cutters and assisted SIEA against the MeatCutters.The Regional Director indefinitely post-poned the representation hearing. On February 2,1971, the Meat Cutters filed a request to proceed withthat hearing notwithstanding the pendency of the8(a)(2) and (3) charges. On February 3, 1971, theMeat Cutters amended its charge to exclude the8(a)(2) allegation and on February 17 withdrew theremaining 8(a)(3) charge without prejudice. The Re-gional Director, on February 11, 1971, rescheduledthe hearing for February 23, 1971.The Regional Director refused to issue complaints on DecemberI, 1970.The Meat Cutters appeal was denied on January26, 1971.569On February 19, the Retail Clerks intervened in therepresentation case and the hearing was rescheduledfor March 5. On March 5 the parties executed a Stipu-lation for Certification Upon Consent Election, whichwas approved by the Acting Regional Director onMarch 8. The election was scheduled for April 1.On March 29, the Meat Cutters again filed an8(a)(3) charge alleging that the Respondent discrimi-nated against three employees because of their pro-Meat Cutters activities; a similar charge had beenfiled January 8 and withdrawn February 17.The election was held on April 1, 1971. The tallyshowed that of approximately 1,904 eligible voters,1,819 cast ballots, of which 255 were for the MeatCutters, 15 were for the Retail Clerks, 1,463 were forSIEA, 16 were against participating labor organiza-tions, and 70 were challenged. The challenged ballotswere insufficient to affect the results of the election.On April 7, 1971, the Meat Cutters filed objections(Case 1-RC-11273),inter alia,(Objection 1) that Re-spondent continued to bargain and executed a con-tract with SIEA, while a rival union's representationpetition was pending and (Objection 3 in pertinentpart) that Respondent in an election-eve handbill stat-ed "They [referring to the Meat Cutters] cannot nego-tiate a new contract now," which it alleges is a mate-rialmisrepresentation. On April 8, 1971, the MeatCutters filed the instant 8(a)(1),(2), and (3) charges(Case 1-CA-7599) alleging that Respondent contin-ued to bargain with SIEA, reached an agreement, andexecuted a contract, containing a union-securityclause, while a rival union's representation petitionwas pending. The instant charge is substantiallyidentical to the 8(a)(2) portion of the charge filedJanuary 8, 1971, and withdrawn by amendment onFebruary 3, 1971.Therefore, finding that the course of action de-scribed above is an abuse of our process, we shalldismiss the complaint.THE OBJECTIONS TO THE ELECTIONNotwithstanding our dismissal of the complaint, weare not at this time ruling on representation Case1-RC-11273. The Meat Cutters on March 17, 1973,filed a request to withdraw their petition. Pursuant tothat request we are directing the other parties to theseproceedings to show cause why the Meat Cutters re-quest should not be granted.CONCLUSIONS OF LAW1.Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7) ofthe Act. 570DECISIONSOF NATIONAL LABOR RELATIONS BOARD2.The Unions are labororganizationswithin themeaning ofSection 2(5) of the Act.3.Respondent, by continuing to bargain withSIEA, reachingan agreement,and executing a con-tractcontaining a union-securityprovisionwithSIEA, did not engage in unfair labor practices withinthe meaningof Section 8(a)(1), (2), and (3) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the complaint be, andit hereby is, dismissed in its entirety.IT IS FURTHER ORDERED that all parties hereto showcause, in writing, filed with the Board in Washington,D.C., within 14 days from the date of this Order (withaffidavit of due service of copies on the other partiesto this proceeding), why the Board should not grantthe Amalgamated Meat Cutters request to withdrawits petition.